Order entered September 2, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00529-CV

                    DESOTO PROFESSIONAL PARK, LTD., Appellant

                                               V.

 JOHN P. KIRTLAND, JEK LENDING, LLC, AND PD121 HOLDINGS, LLC, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-07826

                                           ORDER
       We GRANT appellant’s September 1, 2015 unopposed motion for ten-day extension of

time to file reply brief and ORDER the brief be filed no later than September 18, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE